Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 16 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia August 16 1822
				
				I forgot when I closed my last to answer your question concerning my brothers baggage—He wishes it to be put into some safe place until it can be reshiped to New Orleans; to which place he intends returning as soon as his health is reestablished, unless he could exchange the situation he holds there for something which would be an occupation, one an equivalent in point of pecuniary matters equally independent, as he could not bear a Clerkship—He is however quite indifferent about it, as no place independent of Climate could possibly prove as lucrative as the one he has; and he has the most pressing and urgent entreaties from a number of the most respectable inhabitants to return—He talks of returning in November—Mrs. Smith writes that the Inhabitants of Pensacola have expressed their disapprobation of Mr. Smiths departure and given ample testimony of the propriety of his conduct during his residence there where he is extremely popular—Her dislike of Dr Bronaugh is ever encreasing—Genl: Brown is so much better he can use his right arm, which was much affected by Palsy, and walks and rides every day—Unused to confinement and naturally active, it is difficult to Keep his spirits up to the pitch of hope, notwithstanding he gains every day—I am an hourly witness of this propensity to despond in my brother; for altho’ the Dr. declares to me that his disease had abated one half, and that he never since he has been in practice saw an operation take so favorable a form; he still droops, and it requires all and much more than my spirits to support him, more especially as the Season is so unsuitable to its progress—It is most unfortunate as the effect produced on his mind by suspence does him more serious injury than his illness, which is of the most depressing nature—Surely no state is so terrible as that in which the Soul seems to hang on one thing only for its future comfort; and when the thoughts are so entirely concentrated in one great object, that we lose our relish for every thing else, and resist every effort of our friends to amuse or interest us—This is not  absolutely his case, for there are times when he is so cheerful and animated, that you would think he almost forgot his situation: but the effort exhausts him, and he is worse for the exertion—Walsh tells me he questioned the Doctor, and that his answer was, “that he did not consider him in danger, but it would take a long time to set him on his Legs”—Time drags most heavily with me, and I wish I was at home—My apprehensions for you and George will be considerable as the Season advances, because I know you are both imprudent, and expose yourselves bareheaded to the Evening air, which this month and the next is highly pernicious—Remember my anxiety and be cautious—It is sitting still in it that is most dangerous—You will make a joke of all this, but I wont mind that if you will only be cautious.—I hope John Randolph had an opportunity of hearing Sir James McIntosh—I think he might modestly admit that there was one man nearly equal to himself—did you not admire his the Speech published by Walsh? I think his style and yours a good deal alike—There is a gentlemanly keeness in his strokes much to my taste; and it requires all the imperturbability   of my Lord Castlereagh, to have stemed the torrent of his eloquence. If however his Lordship could preserve his composure and inflexibility during the sufferings of his own Countrymen, in his own little Emerald Isle, and stand unappalled; the shock of an English Mob; he is not likely to be much excited by the dreadful sufferings of the miserable Greeks, and will keep very cool if it suits his political views—“Austerely elegant he stands unmovedAmid the rage of thousands”—His heart must have Ossified long since; and his head must be worth more than it is usually esteemed—I never see his Lordships name, without thinking of the conversation which passed at Buckingham House the Evening of the Princess Mary’s wedding—His Lordship was telling me “that he had little use for a Valet de Chambre, as he always Combed his own hair, and shaved himself—Lord Westmoreland immediately replied he thought that a bad fashion as in consequence of it they lost the only half hours reading which their fathers had leisure for, while they sat under their barbers hands—I think there is some point in this; and I believe Lord Castlereagh felt it—I am very glad to learn that you are preparing your pamphlet—Your last piece has excited a prodigious degree of impatience for it in this part of the Country—Mr. Keating came up last Evening and mentioned that news from the Duelist’s and your expected publication formed the principle topics of conversation—That people care nothing more about Mr. Russell, but they want your opinions concerning the Doctrines which are becoming a matter of General interest—Mr. Paul has just left me—And the Doctor pronounces me well—The former came to say that Miss Paterson wished to make me a visit, and that he should take the opportunity of coming to introduce her The Doctor proposed to my Brother to go to the Yellow Springs for a week, I suppose with a view to shorten the time. But as he did not think it absolutely necessary or likely to be particularly beneficial, my brother declined it—George is so precise a Gentleman he will only write to me twice a week; as the rule is established I shall know what to expect, give my love to him and to Johnson if he is with you
				
					
				
				
			